HOOD, Judge.
The appellants did not appear in person or through counsel when this case was called for argument on the date it had been docketed for hearing, and no brief was filed in their behalf. The appeal, therefore, is considered as having been abandoned, and accordingly, the appeal is hereby dismissed. Rule VII, Section 4(b), Uniform Rules of the Courts of Appeal, 8 LSA-R.S.; Allen v. Cuba, La.App. 3 Circuit, 125 So.2d 429; Le Cron v. Culligan, La.App. 1 Circuit, 127 So.2d 39; Woods v. Woods, La. App. 3 Circuit, 128 So.2d 796; Wagner v. *678Cloud, La.App. 3 Circuit, 134 So.2d 322 and Jones v. Albritton, La.App. 2 Circuit, 137 So.2d 699.
The costs of this appeal are assessed to defendants-appellants.
Appeal dismissed.